Exhibit 10.5

PROTEIN DESIGN LABS, INC.

STOCK OPTION AGREEMENT (NONSTATUTORY)

Protein Design Labs, Inc. has granted to the individual (the "Optionee") named
in the Notice of Grant of Stock Option (the "Notice") to which this Stock Option
Agreement (Nonstatutory) is attached an option (the "Option") to purchase
certain shares of Stock upon the terms and conditions set forth in this Option
Agreement (the "Option Agreement") and the Notice. The Option has been granted
pursuant to the Protein Design Labs, Inc. 1999 Stock Option Plan (the "Plan").
By signing the Notice, the Optionee represents that the Optionee is familiar
with the terms and provisions of this Option Agreement and accepts the Option
subject to all of the terms and provisions hereof. The Optionee agrees to accept
as final and binding all decisions or interpretations of the Board upon any
questions arising under this Option Agreement or the Plan.

        Definitions and Construction.
         1. Definitions.
    
        Whenever used herein, capitalized terms shall have the meanings assigned
        in the Notice or as set forth below:
         a. "Board" means the Board of Directors of the Company.
         b. "Cause" shall have the meaning assigned by the ERSP.
            "Code"
            means the Internal Revenue Code of 1986, as amended, and any
            applicable regulations promulgated thereunder.
         c. "Company" means Protein Design Labs, Inc., a Delaware corporation,
            or any successor corporation thereto.
         d. "Consultant" means any Person, including an advisor, engaged by a
            Participating Company to render services other than as an Employee
            or a Director.
         e. "Director" means a member of the Board.
         f. "Disability" means the permanent and total disability of the
            Optionee within the meaning of Section 22(e)(3) of the Code.
         g. "Employee" means any Person treated as an employee in the records of
            a Participating Company.
         h. "ERSP" means that certain Executive Retention and Severance Plan,
            adopted by the Board on October 10, 2001.
            "Exchange Act"
            means the Securities Exchange Act of 1934, as amended.
         i. "Fair Market Value" means, as of any date, the value of a share of
            Stock or other property as determined by the Board, in its
            discretion, subject to the following:
             i.  If, on such date, the Stock is listed on a national or regional
                 securities exchange or market system, the Fair Market Value of
                 a share of Stock shall be the closing sale price of a share of
                 Stock (or the mean of the closing bid and asked prices of a
                 share of Stock if the Stock is so quoted instead) as quoted on
                 the Nasdaq National Market, The Nasdaq SmallCap Market or such
                 other national or regional securities exchange or market system
                 constituting the primary market for the Stock, as reported in
                 the Wall Street Journal or such other source as the Board deems
                 reliable. If the relevant date does not fall on a day on which
                 the Stock has traded on such securities exchange or market
                 system, the date on which the Fair Market Value shall be
                 established shall be the last day on which the Stock was so
                 traded prior to the relevant date, or such other appropriate
                 day as shall be determined by the Board, in its discretion.
             ii. If, on such date, the Stock is not listed on a national or
                 regional securities exchange or market system, the Fair Market
                 Value of a share of Stock shall be as determined by the Board
                 without regard to any restriction other than a restriction
                 which, by its terms, will never lapse.
        
            "Good Reason"
            shall mean any one or more of the following conditions, without the
            Optionee's informed, written consent, which condition(s) remain(s)
            in effect ten (10) days after written notice to the Company from the
            Optionee of such condition(s):
        
            (i) except for his position, duties, responsibilities and status as
            Chief Executive Officer, the assignment to the Optionee of any
            duties, or any limitation of the Optionee's responsibilities,
            inconsistent with the Optionee's positions, duties, responsibilities
            and status with a Participating Company immediately prior to April
            25, 2002 (the "CEO Election Date").
        
            (ii) a decrease in the Optionee's annual base salary below $370,000
            or target bonus amount prior to the CEO Election Date (subject to
            applicable performance requirements with respect to the actual
            amount of bonus compensation earned by the Optionee);
        
            (iii) any failure by the Company to pay to Optionee any material
            portion of Optionee's compensation within seven (7) days of the date
            on which such compensation is due to be paid;
        
            (iv) any failure by the Company to (i) continue to provide the
            Optionee with the opportunity to participate, on terms no less
            favorable than those in effect for the benefit of any employee group
            which customarily includes a person holding the employment position
            or a comparable position with the Participating Company Group then
            held by the Optionee, in any benefit or compensation plans and
            programs, including, but not limited to, the Participating Company
            Group's life, disability, health, dental, medical, savings, profit
            sharing, stock purchase and retirement plans, if any, in which the
            Optionee was participating immediately prior to the CEO Election
            Date , or their equivalent, or (ii) provide the Optionee with all
            other fringe benefits (or their equivalent) from time to time in
            effect for the benefit of any employee group which customarily
            includes a person holding the employment position or a comparable
            position with the Participating Company Group held by the Optionee
            prior to the CEO Election Date;
        
            (v) the relocation of the Optionee's work place for the
            Participating Company Group to a location that increases the regular
            commute distance between the Optionee's residence and work place by
            more than fifteen (15) miles (one-way), or the imposition of travel
            requirements substantially more demanding of the Optionee than such
            travel requirements existing immediately prior to the CEO Election
            Date ; or
        
            (vi) any material breach of this Agreement by the Company with
            respect to Optionee.
        
            The existence of Good Reason shall not be affected by the Optionee's
            temporary incapacity due to physical or mental illness not
            constituting a Disability. The Optionee's continued employment shall
            not constitute consent to, or a waiver of rights with respect to,
            any condition constituting Good Reason hereunder. For the purposes
            of any determination regarding the existence of Good Reason
            hereunder, any claim by the Optionee that Good Reason exists shall
            be presumed to be correct unless the Company establishes to the
            Board that Good Reason does not exist, and the Board, acting in good
            faith, affirms such determination by a vote of not less than
            two-thirds of its entire membership.
        
            "Parent Corporation"
            means any present or future "parent corporation" of the Company, as
            defined in Section 424(e) of the Code.
         j. "Participating Company" means the Company or any Parent Corporation
            or Subsidiary Corporation.
         k. "Participating Company Group" means, at any point in time, all
            corporations collectively which are then Participating Companies.
            "Person" means a natural person.
         l. "Securities Act" means the Securities Act of 1933, as amended.
         m. "Service" means the Optionee's employment or service with the
            Participating Company Group, whether in the capacity of an Employee,
            a Director or a Consultant. Unless otherwise provided by the Board,
            the Optionee's Service shall not be deemed to have terminated merely
            because of a change in the capacity in which the Optionee renders
            Service to the Participating Company Group or a change in the
            Participating Company for which the Optionee renders such Service,
            provided that there is no interruption or termination of the
            Optionee's Service. Notwithstanding the foregoing, unless otherwise
            required by law, the Company may provide that an approved leave of
            absence shall not be treated as Service for purposes of determining
            the Vested Shares under the Option Agreement. The Optionee's Service
            shall be deemed to have terminated either upon an actual termination
            of Service or upon the corporation for which the Optionee performs
            Service ceasing to be a Participating Company. Subject to the
            foregoing, the Company, in its discretion, shall determine whether
            the Optionee's Service has terminated and the effective date of such
            termination.
         n. "Stock" means the common stock of the Company, as adjusted from time
            to time in accordance with Section 9.
         o. "Subsidiary Corporation" means any present or future "subsidiary
            corporation" of the Company, as defined in Section 424(f) of the
            Code.
    
     1. Construction. Captions and titles contained herein are for convenience
        only and shall not affect the meaning or interpretation of any provision
        of this Option Agreement. Except when otherwise indicated by the
        context, the singular shall include the plural and the plural shall
        include the singular. Use of the term "or" is not intended to be
        exclusive, unless the context clearly requires otherwise.

    Tax Status of Option.

    This Option is intended to be a Nonstatutory Stock Option and shall not be
    treated as an "incentive stock option" within the meaning of Section 422(b)
    of the Code.

    Administration.

    All questions of interpretation concerning this Option Agreement shall be
    determined by the Board. All determinations by the Board shall be final and
    binding upon all Persons having an interest in the Option. The General
    Counsel or Chief Executive Officer, other than the Optionee, shall have the
    authority to act on behalf of the Company with respect to any matter, right,
    obligation, or election which is the responsibility of or which is allocated
    to the Company herein.

    Exercise of the Option.
     1. Right to Exercise.

    Except as otherwise provided herein, the Option shall be exercisable prior
    to the termination of the Option (as provided in Section 6) in an amount not
    to exceed that portion of the Number of Option Shares which have become
    Vested Shares less the number of shares previously acquired upon exercise of
    the Option.
    Method of Exercise.
    Exercise of the Option shall be by written notice to the Company which must
    state the election to exercise the Option, the number of whole shares of
    Stock for which the Option is being exercised and such other representations
    and agreements as to the Optionee's investment intent with respect to such
    shares as may be required pursuant to the provisions of this Option
    Agreement. The written notice must be signed by the Optionee and must be
    delivered to the Chief Financial Officer, Controller or Stock Administrator
    of the Company, or other authorized representative of the Participating
    Company Group, prior to the termination of the Option as set forth in
    Section 6, accompanied by full payment of the aggregate Exercise Price for
    the number of shares of Stock being purchased and the tax withholding
    obligations, if any, as provided in Section 4.4. The Option shall be deemed
    to be exercised upon receipt by the Company of such written notice, the
    aggregate Exercise Price, and tax withholding obligations, if any.
    Payment of Exercise Price.
     a. Forms of Consideration Authorized.

    Except as otherwise provided below, payment of the aggregate Exercise Price
    for the number of shares of Stock for which the Option is being exercised
    shall be made (i) in cash or cash equivalent, (ii) by tender to the Company
    , or attestation to the ownership,
    of whole shares of Stock owned by the Optionee having a Fair Market Value
    (as determined by the Board without regard to any restrictions on
    transferability applicable to such stock by reason of federal or state
    securities laws or agreements with an underwriter for the Company)
    not less than the aggregate Exercise Price, (iii) by means of a Cashless
    Exercise, as defined in Section 4.3(b)(ii), or (iv) by any combination of
    the foregoing.
 1. Limitations on Forms of Consideration.
     i. Tender of Stock. Notwithstanding the foregoing, the Option may not be
        exercised by tender to the Company, or attestation to the ownership, of
        shares of Stock to the extent such tender or attestation would
        constitute a violation of the provisions of any law, regulation or
        agreement restricting the redemption of the shares of Stock. The Option
        may not be exercised by tender to the Company, or attestation to the
        ownership, of shares of Stock unless such shares either have been owned
        by the Optionee for more than six (6) months or were not acquired,
        directly or indirectly, from the Company.
        Cashless Exercise.
        A "
        Cashless Exercise
        " means the assignment in a form acceptable to the Company of the
        proceeds of a sale or loan with respect to some or all of the shares of
        Stock acquired upon the exercise of the Option pursuant to a program or
        procedure approved by the Company (including, without limitation,
        through an exercise complying with the provisions of Regulation T as
        promulgated from time to time by the Board of Governors of the Federal
        Reserve System). The Company reserves, at any and all times, the right,
        in the Company's sole and absolute discretion, to decline to approve or
        terminate any such program or procedure.

Tax Withholding. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll and any other amounts payable to the Optionee, and
otherwise agrees to make adequate provision for (including by means of a
Cashless Exercise to the extent permitted by the Company), any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Participating Company Group, if any, which arise in connection with the Option,
including, without limitation, obligations arising upon (i) the exercise, in
whole or in part, of the Option, (ii) the transfer, in whole or in part, of any
shares of Stock acquired upon exercise of the Option, (iii) the operation of any
law or regulation providing for the imputation of interest, or (iv) the lapsing
of any restriction with respect to any shares of Stock acquired upon exercise of
the Option. THE OPTIONEE IS CAUTIONED THAT THE OPTION IS NOT EXERCISABLE UNLESS
THE TAX WITHHOLDING OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP ARE
SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN
DESIRED EVEN THOUGH THE OPTION IS VESTED, AND THE COMPANY SHALL HAVE NO
OBLIGATION TO ISSUE A CERTIFICATE FOR SUCH SHARES OF STOCK. Certificate
Registration. Except in the event the Exercise Price is paid by means of a
Cashless Exercise, the certificate for the shares of Stock as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee. Restrictions on Grant of
the Option and Issuance of Shares. The grant of the Option and the issuance of
shares of Stock upon exercise of the Option shall be subject to compliance with
all applicable requirements of federal, state or foreign law with respect to
such securities. The Option may not be exercised if the issuance of shares of
Stock upon exercise would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Stock may then be listed.
In addition, the Option may not be exercised unless (i) a registration statement
under the Securities Act shall at the time of exercise of the Option be in
effect with respect to the shares issuable upon exercise of the Option or
(ii) in the opinion of legal counsel to the Company, the shares of Stock
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. Questions
concerning this restriction should be directed to the Legal Department of the
Company. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company's legal counsel to be
necessary to the lawful issuance and sale of any shares of Stock subject to the
Option shall relieve the Company of any liability in respect of the failure to
issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Optionee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company. Fractional Shares. The Company shall not be required to issue
fractional shares of Stock upon the exercise of the Option. Nontransferability
of the Option.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee's guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee's legal representative
or by any Person empowered to do so under the deceased Optionee's will or under
the then applicable laws of descent and distribution.

Termination of the Option.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee's Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

Effect of Termination of Service.
 1. Option Exercisability.

Disability.
If the Optionee's Service with the Participating Company Group is terminated
because of the Disability of the Optionee, the Option, to the extent unexercised
and exercisable on the date on which the Optionee's Service terminated, may be
exercised by the Optionee (or the Optionee's guardian or legal representative)
at any time prior to the expiration of twelve (12) months after the date on
which the Optionee's Service terminated, but in any event no later than the
Option Expiration Date.
Death.
If the Optionee's Service with the Participating Company Group is terminated
because of the death of the Optionee, the Option, to the extent unexercised and
exercisable on the date on which the Optionee's Service terminated, may be
exercised by the Optionee's legal representative or other Person who acquired
the right to exercise the Option by reason of the Optionee's death at any time
prior to the expiration of twelve (12) months after the date on which the
Optionee's Service terminated, but in any event no later than the Option
Expiration Date. The Optionee's Service shall be deemed to have terminated on
account of death if the Optionee dies within three (3) months after the
Optionee's termination of Service.

(c) Termination Without Cause or Resignation for Good Reason. If, within six (6)
months of a new Chief Executive Officer commencing employment with the Company
(the "New CEO Start Date"), the Optionee's Service is terminated by the
Participating Company Group other than for Cause, or the Optionee resigns for
Good Reason then (i) the Option, to the extent unexercised and exercisable on
the date on which the Optionee's Service terminated, may be exercised by the
Optionee (or the Optionee's guardian or legal representative) at any time prior
to the expiration of twelve (12) months after the date on which the Optionee's
Service terminated, but in any event no later than the Option Expiration Date,
and (ii) the number of Vested Shares shall be increased such that 100% of the
Option Shares are fully vested and exercisable effective as of the date on which
the Optionee's Service terminated.



(d) Termination for Cause. If the Optionee's Service is terminated by the
Participating Company Group for Cause, the Option, to the extent unexercised and
exercisable by the Optionee on the date on which the Optionee's Service was
terminated, may be exercised by the Optionee within three (3) months (or such
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee's Service terminated, but in any event no later than
the Option Expiration Date.





(e) Other Termination of Service. If the Optionee's Service with the
Participating Company Group terminates for any reason, other than pursuant to
Section 7.1(a), (b), (c) or (d), the Option, to the extent unexercised and
exercisable by the Optionee on the date on which the Optionee's Service
terminated, may be exercised by the Optionee within twelve (12) months (or such
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee's Service terminated, but in any event no later than
the Option Expiration Date.



Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if the
exercise of the Option within the applicable time periods set forth in Section
7.1 is prevented by the provisions of Section 4.6, the Option shall remain
exercisable until ninety (90) days after the date the Optionee is notified by
the Company that the Option is exercisable, but in any event no later than the
Option Expiration Date. Extension if Optionee Subject to Section 16(b).
Notwithstanding the foregoing, if a sale within the applicable time periods set
forth in Section 7.1 of shares acquired upon the exercise of the Option would
subject the Optionee to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (i) the thirtieth (30th)
day following the date on which a sale of such shares by the Optionee would no
longer be subject to such suit, (ii) the two hundred tenth (210th) day after the
Optionee's termination of Service, or (iii) the Option Expiration Date. Change
in Control.

8.1 A "Change in Control" shall have the meaning set forth in the ERSP.



8.2 Effect of Change in Control on Option. In the event of a Change in Control
while Optionee is Chief Executive Officer, the vesting and exercisability of the
Option shall be determined in accordance with the ERSP. In addition, the
surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the "Acquiring Corporation"), shall
either assume the Company's rights and obligations under the Option or
substitute for the Option a substantially equivalent option for the Acquiring
Corporation's stock. The Option shall terminate and cease to be outstanding
effective as of the date of the Change in Control to the extent that the Option
is neither assumed or substituted for by the Acquiring Corporation in connection
with the Change in Control nor exercised as of the date of the Change in
Control. Notwithstanding the foregoing, if the corporation the stock of which is
subject to the Option immediately prior to a Change in Control is the surviving
or continuing corporation and immediately after such Change in Control less than
fifty percent (50%) of the total combined voting power of its voting stock is
held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the Option shall not
terminate unless the Board otherwise provides in its sole discretion.



Adjustments for Changes in Capital Structure.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the "New Shares"), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its sole
discretion. Notwithstanding the foregoing, any fractional share resulting from
an adjustment pursuant to this Section 9 shall be rounded down to the nearest
whole number, as determined by the Board, and in no event may the Exercise Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Option. The adjustments determined by the Board pursuant to this Section
9 shall be final and binding.

Rights as a Stockholder, Employee or Consultant.

The Optionee shall have no rights as a stockholder with respect to any shares of
Stock covered by the Option until the date of the issuance of a certificate for
the shares of Stock for which the Option has been exercised (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee's employment is "at will" and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee, whether an
Employee, Director or Consultant, any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Optionee's Service as an Employee,
Director or Consultant, as the case may be, at any time.

Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock subject to the provisions of this Option Agreement. The Optionee
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares of Stock acquired pursuant to the Option in
the possession of the Optionee in order to carry out the provisions of this
Section 11.

Arbitration.

In the event a dispute between the parties to this Option Agreement arises out
of, in connection with, or with respect to this Option Agreement, or any breach
of this Option Agreement, such dispute will, on the written request of one (1)
party delivered to the other party, be submitted and settled by arbitration in
Fremont, California in accordance with the rules of the American Arbitration
Association then in effect and will comply with the California Arbitration Act,
except as otherwise specifically stated in this Section 12. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction. The parties submit to the in personam jurisdiction of the Supreme
Court of the State of California for the purpose of confirming any such award
and entering judgment upon the award. Notwithstanding anything to the contrary
that may now or in the future be contained in the rules of the American
Arbitration Association, the parties agree as follows:

Each party will appoint one individual approved by the American Arbitration
Association to hear and determine the dispute within twenty (20) days after
receipt of notice of arbitration from the noticing party. The two (2)
individuals so chosen will select a third impartial arbitrator. The majority
decision of the arbitrators will be final and binding upon the parties to the
arbitration. If either party fails to designate its arbitrator within twenty
(20) days after delivery of the notice provided for in this Section 12.1, then
the arbitrator designated by the one (1) party will act as the sole arbitrator
and will be considered the single, mutually approved arbitrator to resolve the
controversy. In the event the parties are unable to agree upon a rate of
compensation for the arbitrators, they will be compensated for their services at
a rate to be determined by the American Arbitration Association.

The parties will enjoy, but are not limited to, the same rights to discovery as
they would have in the United States District Court for the Northern District of
California.

The arbitrators will, upon the request of either party, issue a written opinion
of their findings of fact and conclusions of law.

Upon receipt by the requesting party of said written opinion, said party will
have the right within ten (10) days to file with the arbitrators a motion to
reconsider, and upon receipt of a timely request the arbitrators will reconsider
the issues raised by said motion and either confirm or change their majority
decision which will then be final and binding upon the parties to the
arbitration.

The arbitrators will award to the prevailing party in any such arbitration
reasonable expenses, including attorneys' fees and costs, incurred in connection
with the dispute.

Miscellaneous Provisions.
 1. Binding Effect. Subject to the restrictions on transfer set forth herein,
    this Option Agreement shall inure to the benefit of and be binding upon the
    parties hereto and their respective heirs, executors, administrators,
    successors and assigns.
 2. Termination or Amendment. The Board may terminate or amend the Plan or the
    Option at any time; provided, however, that no such termination or amendment
    may adversely affect the Option or any unexercised portion hereof without
    the consent of the Optionee unless such termination or amendment is
    necessary to comply with any applicable law or government regulation. No
    amendment or addition to this Option Agreement shall be effective unless in
    writing.
 3. Notices. Any notice required or permitted hereunder shall be given in
    writing and shall be deemed effectively given (except to the extent that
    this Option Agreement provides for effectiveness only upon actual receipt of
    such notice) upon personal delivery or upon deposit in the United States
    Post Office, by registered or certified mail, with postage and fees prepaid,
    addressed to the other party at the address of such party as set forth in
    the Notice or at such other address as such party may designate in writing
    from time to time to the other party.
 4. Integrated Agreement. This Option Agreement and the Notice constitute the
    entire understanding and agreement of the Optionee and the Participating
    Company Group with respect to the subject matter contained herein and
    therein, and there are no agreements, understandings, restrictions,
    representations, or warranties among the Optionee and the Participating
    Company Group with respect to such subject matter other than those as set
    forth or provided for herein or therein, except for the ERSP which shall
    continue to apply to Optionee by its terms. To the extent contemplated
    herein, the provisions of this Option Agreement shall survive any exercise
    of the Option and shall remain in full force and effect.
 5. Applicable Law. This Option Agreement shall be governed by the laws of the
    State of California as such laws are applied to agreements between
    California residents entered into and to be performed entirely within the
    State of California.




--------------------------------------------------------------------------------




Optionee: ___________________________

Date: ___________________________

PROTEIN DESIGN LABS, INC.

STOCK OPTION (NONSTATUTORY)

EXERCISE NOTICE

Protein Design Labs, Inc.
Attention: Stock Administrator
34801 Campus Drive
Fremont, CA 94555

Ladies and Gentlemen:

1. Option. I was granted a nonstatutory stock option ("Option") to purchase
shares of the common stock ("Shares")of Protein Design Labs, Inc. ("Company")
pursuant to the Company's 1999 Stock Option Plan (the "Plan") as follows:

Grant Number:

________________________

Date of Option Grant:

________________________

Number of Option Shares:

________________________

Exercise Price per Share:

$ _______________________

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of shares, all of which have vested in accordance with my
Option Agreement:

No. of Shares Purchased:

________________________

Total Exercise Price:

$ _______________________

3. Payment. I enclose payment in full of the total exercise price for the Shares
in the following form(s), as authorized by my Option Agreement:

 



Cash:

$ ______________________



Check:

$ ______________________



Tender of Company Stock:

Contact Stock Administrator for additional forms



Cashless exercise (same-day sale):

Contact Stock Administrator for additional forms

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with my exercise of the Option
and my subsequent disposition of the Shares.

5. Optionee Information.



My address is:

 

 

__________________________________________________________________

 

__________________________________________________________________

 

My Social Security Number is: ________________________________________

I understand that I am purchasing the Shares pursuant to the terms of the Plan
and my Option Agreement, a copy of which I have received and have carefully read
and understand.

Very truly yours,

 

 

____________________________________

(Signature)

____________________________________

(Optionee's Name Printed)

 

Receipt of the above is hereby acknowledged:

PROTEIN DESIGN LABS, INC.

By: _________________________

Title: _______________________

Dated: ____________________




--------------------------------------------------------------------------------


